DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A stairlift carriage for moving along a stairlift guide, said stairlift carriage having: a first side for facing an upwardly inclined stairlift guide section of the stairlift guide, and a second side for facing a downwardly inclined stairlift guide section of the stairlift guide, if the stairlift carriage is mounted on the stairlift guide; said stairlift carriage comprising: a carriage drive and a frame, said frame being provided with: a platform for carrying a load a pair of guide wheels for following the stairlift guide, said guide wheels being spaced apart in a direction from the first side to the second side of the stairlift carriage; and a body of revolution for moving along the stairlift guide if the stairlift carriage is mounted on the stairlift guide by contact with the stairlift guide and driven by the carriage drive, said body of revolution  having an axis of rotation; wherein: the frame is provided with an arm having a primary arm section and a secondary arm section, the arm being at the primary arm section  pivotably about a first axis  connected to the frame and the body of revolution being rotatably about its axis of rotation connected to the secondary arm section, said first axis being parallel to the axis of rotation of the body of revolution; wherein said first axis is relatively close to the first side and the axis of rotation of the body of revolution is relatively far away from the first side; and the relative positions of the axis of rotation of the body of revolution and of the first axis are chosen such that if the stairlift carriage is mounted on a horizontal straight stairlift guide the first axis is at a larger distance from a reference plane than from the axis of rotation of the body or revolution, wherein said reference plane is defined by: a first line of contact of the body of revolution with the stairlift guide when the carriage is at a first position on a horizontal straight stairlift guide; and a second line of contact of the body of revolution with the stairlift guide when the carriage is at a second position on the horizontal straight stairlift guide.” 
None of the references of the prior art teach or suggest the elements of the stairlift system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654